DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6, 9, 13 and 14 are objected to because of the following informalities:   
Claim 1 recites the limitation "the estimated fit parameters" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  It is believed the limitation can just be stated as –fit parameters-- to more clearly correspond to the previously mentioned parameters.
Claim 6 recites the limitation "the radial height profiles" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is believed the limitation can just be stated as –the radially extending height profiles-- to more clearly correspond to the previously mentioned profiles.
c.	As to claim 9, the examiner is unclear as to what the language “Method according to claim 8, wherein the one of the preceding claims” encompasses.  Specifically does the claim depend from claim 8, or any of the claims preceding, or any of the claims preceding claim 8.  For examination the examiner is interpreting claim 9 to depend only from claim 8.
Claim 13 recites the limitation "the acquired image data set" in line 2 and additionally throughout the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is believed the limitation can just be stated as –the image data set-- to more clearly correspond to the previously mentioned image set.  The examiner notes that on the next line applicant uses image data set and, in both cases, uses the identifier (1) to correspond to both sets, clearly one naming convention should be used for the same set of data not two.  Claim 14 also contains a similar issue and should be corrected accordingly.
Claim 6 recites the limitation "the morphological group" in lines 2-3 and “the first morphological group” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a series of steps that can be considered a mental process of using mathematical calculations. This judicial exception is not integrated into a practical application because the examiner fails to find any evidence that the steps merely link the judicial exception to nothing more than the basic technological environment of eye analysis. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the examiner when reviewing all of the qualifiers (i-vi) under 2106.05(A) fails to find any evidence in the instant claims that any of the significantly more features are present.  As such the claims as a whole are considered to be directed to an abstract idea.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer program that could be in the form of a transitory signal.  Specifically, the claimed compute program is not clearly claimed as being stored upon a non-transitory compute readable medium and thus could be interpreted broadly as a transitory signal.  Further the claim can be seen as a computer program per se without any structural recitations.  For these reasons the claim is not found to fall within one of the four statutory categories of inventions (please see MPEP 2106.03(I))
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “Determining from the sets of estimated fit parameters at least one shape parameter of the fovea (100)” and “Determining at least one shape feature of at least a part of the fovea (100)”, and the claim also recites “particularly of the foveal pit (101)” and “particularly of the foveal pit (101) from the at least on shape parameter” respectively, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For examination purposes the examiner is interpreting the phrases follow particularly as non-limiting.  Claims 2-15 are likewise rejected for their dependency on instant claim 1.  The examiner further notes that similar claiming is done throughout a multitude of dependent claims.  In each case the term “particularly” should be removed and the limitation be clarified as to what is and isn’t a required limitation of the claim.
As to claim 1, in line 4, the examiner is unclear why the language “at least partially” has been included.  The examiner believes that a person having ordinary skill in the art would understand that the Macula contains the Fovea, which therefore encompasses the Foveal pit and rim.  It is unclear how something that fully encompasses both parts customarily would therefore only partially encompass them.  It is believed the language should be removed from the instant claim in question as it just creates a lack of clarity without adding any meaningful limitation to the instant claim.  For examination purposes the examiner is interpreting the claim to have the language removed.
	As to claim 1, the examiner is unclear as to what distinguishes a “shape feature” from a “shape parameter”.  The instant disclosure fails to in any way clearly distinguish the difference between a parameter or feature.  The most the examiner could find it applicant stating “A shape feature is particularly the corresponding feature that is described by the corresponding shape parameter. The shape of the fovea or parts of the fovea can be reconstructed by the determined shape features, i.e. the shape parameters.”  However this does in no way clearly distinguish one from the other, it is also noted that applicant in the body of the disclosure fails to ever clearly lay out what distinguishes the feature from the parameter.  The instant claims also further define a multitude of shape parameters but again never distinguish the parameter from the feature.  For examination purposes the examiner is interpreting the limitation as non-limiting as it is entirely unclear what distinguishes the first determination from the second.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 6-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheibe et al. (NPL: Parametric model for the 3d reconstruction of individual fovea shape from OCT data).
As to claims 1 and 15, Scheibe discloses and shows in figure 2, a method for estimating shape parameters of an image data set (1) of a fovea (100), comprising the steps of: 
Acquiring an image data set (1) of the macula (50) of an eye, the macula comprising a foveal pit (101) and a foveal rim (102) at least partially (page 19, left column, ll. 6-9; page 20, right column, ll. 7-14, where implicitly the OCT images are of the macula as the structures analyzed are contained within the macula), 
Estimating the center of the foveal pit (101) from the image data set (1) (page 20, right column, ll. 15-19), 
Estimating from the center of the foveal pit (101), radially extending height profiles (c) of the fovea (100) (page 20, right column, ll. 20-27; Fig. 2 description; page 22, left column, ll. 11-19), 
For each height profile (c), fitting a model-function to the height profile (c) (red model curves in figure 2) (Fig. 2 description), 
Estimating for each height profile (c) a set of fit parameters from the fitted model-function (page 21, left column, ll. 14-15), 
Determining from the sets of estimated fit parameters at least one shape parameter of the fovea (100), particularly of the foveal pit (101) (Fig. 7 description; page 24, right column, ll. 3-6), 
Determining at least one shape feature of at least a part of the fovea (100), particularly of the foveal pit (101) from the at least on shape parameter (Fig. 7 description; page 24, right column, ll. 3-6).
The subject matter of claims 1 and 15 relate in that the technical features of method claim 1 are in each case suitable for implementing the computer program of claim 15, therefore the computer program is inherent, in view of the above method rejection.
As to claim 6, Scheibe discloses a method, wherein each height profile (c) is determined from a surface data set (200) (, wherein the surface data set (200) comprises a distance between the inner limiting membrane (103) representing data and the retinal pigment epithelium layer [RLE] (104) representing data comprised in the image data set (100), wherein the radial height profiles (c) are particularly line profiles along the respective radial direction of the surface data set (200) [explicitly shown in figure 2] (page 20, right column, ll. 7-14; figure 2 description).
As to claim 7, Scheibe discloses a method, wherein the height profiles (c) are regularly spaced, particularly with a spacing of 5° to 60°, more particularly with a spacing between 10° and 30°, even more particularly with a spacing of 15° (explicitly shown in figure 2 via red curve lines as 360 degrees divided by the 60 lines puts them spaced at 60 degrees apart).
As to claim 8, Scheibe discloses a method, wherein the at least one determined shape parameter of the fovea (100) is one of the following: A central foveal thickness (h.sub.cft), An average rim height (h.sub.r) A rim disk area (A.sub.r), A minor axis and a minor axis length (λ.sub.2.sup.r) of the rim disk area (A.sub.r), A major axis and a major axis length (λ.sub.3.sup.r) of the rim disk area (A.sub.r), An average rim disk diameter (d.sub.r), An average pit depth (h.sub.p), An average maximum pit slope (s.sub.m), An average slope disk diameter (d.sub.s), A slope disk area (A.sub.s), A minor axis and a minor axis length (λ.sub.2.sup.s) of the slope disk area (A.sub.s), A major axis and a major axis length (λ.sub.3.sup.s) of the slope disk area (A.sub.s), A pit disk area (A.sub.f), A minor axis and a minor axis length (λ.sub.2.sup.f) of the pit disk area(A.sub.f), A major axis and a major axis length (λ.sub.3.sup.f) of the pit disk area (A.sub.f), An average pit disk diameter (d.sub.f) A rim volume (V.sub.r), An inner rim volume (V.sub.IR), and/or A pit volume (V.sub.p) (page 23, right column, ll. 1-13. e.g. central foveal thickness can be calculated as disclosed).
As to claim 9, Scheibe discloses a method, wherein the one of the preceding claims, wherein a first set of shape parameters associated to a first morphological group of the fovea (100) comprises: The minor axis length (λ.sub.2.sup.s) of the slope disk area (A.sub.s), The slope disk area (A.sub.s), and The average slope disk diameter (d.sub.s) (i.e. foveal diameter) (page 24, right column, ll. 3-6).
As to claim 10, Scheibe discloses a method, wherein a second set of shape parameters associated to a second morphological group of the fovea (100) comprises: The average rim height (h.sub.r) (i.e. hrim), The major axis length (λ.sub.3.sup.s) of the slope disk area (A.sub.s), The pit disk area (A.sub.f), The average pit disk diameter (d.sub.f), The minor axis length (λ.sub.2.sup.f) of the pit disk area(A.sub.f), The inner rim volume (V.sub.IR) (Fig. 7, as shown hrim is being interpreted as an average rim height).
 	As to claim 11, Scheibe discloses a method, wherein a third set of shape parameters associated to a third morphological group of the fovea (100) comprises: The pit depth (h.sub.p), The major axis length (λ.sub.3.sup.f)of the pit disk area (A.sub.f), and The average maximum pit slope (s.sub.m) (Fig. 7, where Hc is a measure of pit depth).
As to claim 12, Scheibe discloses a method, wherein a fourth set of shape parameters associated to a fourth morphological group of the fovea (100) comprises: The central foveal thickness (h.sub.cft), The average rim diameter (d.sub.r), The rim disk area (A.sub.r), The major axis length (λ.sub.3.sup.r) of the rim disk area (A.sub.r), The minor axis length (λ.sub.2.sup.r) of the rim disk area (A.sub.r), The rim volume (V.sub.r), The pit volume (V.sub.f), and The inner rim volume (V.sub.IR) (Fig. 7, where the average rim diameter is denoted by d; page 24, right column, ll. 3-6).
 	As to claim 13, Scheibe discloses a method, wherein the acquired image data set (1) is assigned to a morphological group (e.g. pigmentation density), wherein the image data set (1) is assigned based on the value of at least one of the shape parameters (foveal area), particularly by comparing the magnitude or deviation of the respective shape parameter to a predefined reference value for the shape parameter, particularly wherein the acquired image data set (1) is assigned to the first morphological group based on the values of the shape parameters comprised in the first set of shape parameters, and/or particularly wherein the acquired image data set (1) is assigned to the second morphological group based on the values of the shape parameters comprised in the second set of shape parameters, and/or particularly wherein the acquired image data set (1) is assigned to the third morphological group based on the values of the shape parameters comprised in the third set of shape parameters (page 25, left column, ll. 4-10; where the examiner notes that again the limitations following “particularly” are not interpreted as limiting and simply example choices as noted in the 112(b) above).
As to claim 14, Scheibe discloses a method, wherein a trained classifier (where the examiner is interpreting the person doing the comparison as disclosed as a “trained classifier) assigns the acquired image data set (1) to the morphological group (e.g. pigmentation density), wherein the image data set (1) is assigned based on the value of at least one of the shape parameters, particularly by comparing the magnitude or deviation of the respective shape parameter to a predefined reference value for the shape parameter, particularly wherein the trained classifier assigns the acquired image data set (1) to the first morphological group based on the values of the shape parameters comprised in the first set of shape parameters, and/or particularly wherein the trained classifier assigns the acquired image data set to the second morphological group based on the values of the shape parameters comprised in the second set of shape parameters, and/or particularly wherein the trained classifier assigns the acquired image data set to the third morphological group based on the values of the shape parameters comprised in the third set of shape parameters (page 25, left column, ll. 4-10; where the examiner notes that again the limitations following “particularly” are not interpreted as limiting and simply example choices as noted in the 112(b) above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Scheibe in view of Takefumi (WO 2011/048748 where the examiner has provided a machine translation hereinwith for citations).
As to claims 2-3, Scheibe does not explicitly disclose a method, wherein the model-function comprises a Bézier function or wherein the model function is a Bézier function, particularly a cubic Bézier function or wherein the model-function is a smooth composite Bézier path comprising Bézier-functions, particularly cubic Bézier functions.
However, Takefumi does disclose in ([0114]) the use of a Bezier curve to optimally approximate areas (i.e. A1 and A2) of a macula for further analysis.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Scheibe wherein the model-function comprises a Bézier function or wherein the model function is a Bézier function, particularly a cubic Bézier function or wherein the model-function is a smooth composite Bézier path comprising Bézier-functions, particularly cubic Bézier functions in order to provide the advantage of increased accuracy and efficiency in using an optimal Bezier function to approximate areas of a macula to further and more accurately detail the sample under test from the OCT data.
As to claim 4, Scheibe discloses a Method, wherein the height profiles (c) each comprise segments (red curves in in description of figure 2), 
Scheibe does not explicitly disclose wherein each segment is fitted with the Bézier function, particularly the cubic Bézier function, comprised by the smooth composite Bézier path.
However, Takefumi does disclose in ([0114]) the use of a Bezier curve to optimally approximate areas (i.e. A1 and A2) of a macula for further analysis.  Obviously, this could be applied to the model function of Scheibe for the same optimized curve result.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Scheibe wherein each segment is fitted with the Bézier function, particularly the cubic Bézier function, comprised by the smooth composite Bézier path in order to provide the advantage of and efficiency in using an optimal Bezier function to approximate areas of a macula.
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Specifically in this case removing the term “particularly” to make a more positively limited claim.
The following is an examiner’s statement of reasons for allowance: 
As to claim 5, the prior art taken alone or in combination fails to teach or disclose a method, wherein each height profile (c) comprises an interior segment (c.sub.I) and an exterior segment (c.sub.E), wherein the height profiles (c) are fitted with the smooth composite Bézier path, wherein a first Bézier function (Q.sub.I), particularly a first cubic Bézier function, is fitted to the interior segment (c.sub.I) and wherein a second Bézier function (Q.sub.E), particularly a second cubic Bézier function, is fitted to the exterior segment (c.sub.E), wherein the interior segment (c.sub.I) extends between a first end point (P.sub.0.sup.I) and a second end point (P.sub.3.sup.I) of the first Bézier function (Q.sub.I), and the exterior segment (c.sub.E) extends between a first end point (P.sub.0.sup.E) and a second end point (P.sub.3.sup.E) of the second Bézier function (Q.sub.E), wherein the second end point (P.sub.3.sup.I) of the first Bézier function (Q.sub.I) is identical or adjoining with the first end point (P.sub.0.sup.E) of the second Bézier function (Q.sub.E), wherein the first end point (P.sub.0.sup.I) of the first Bézier function (Q.sub.I) is at a first end of the height profile (c), particularly the center of the fovea, the second end point (P.sub.3.sup.I) of the first Bézier function (Q.sub.I) and the first end point (P.sub.0.sup.E) of the second Bézier function (Q.sub.E) are identical at a maximum rim height of the height profile (c) and the second end point (P.sub.3.sup.E) of the second Bézier function (B.sub.2) is at a second end of the height profile (c), particularly wherein the first Bézier function (Q.sub.I) has slope of zero at its first end point (P.sub.0.sup.I) and wherein the first and second Bézier function (Q.sub.I, Q.sub.E) have the same slope at the second end point (P.sub.3.sup.I) of the first Bézier function (Q.sub.I) and the identical first end point (P.sub.0.sup.E) of the second Bézier function (Q.sub.E), wherein the slope is particularly zero at the second end point (P.sub.3.sup.I) of the first Bézier function (Q.sub.I) and the first end point (P.sub.0.sup.E) of the second Bézier function (Q.sub.E) in combination with the entirety of elements of instant claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/           Primary Examiner, Art Unit 2886